Case 1:15-cv-00382-HSO-.]CG Document 309 Filed 12/17/18- Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION

 

 

 

DOUGLAS HANDSHOE 4PLAINTIFF
VS. CIVIL ACTION NO. l:15cv382HSO-JCG

VAUGHN PERRET, CHARLES LEARY &

DANIEL ABEL, D/B/A TROUT

POINT LODGE LTD OFNOVA SCOTIA

& IN THEIR INDIVIDUAL CAPACITIES

PROGRESS MEDIA GROUP LIMITED,

MARILYN SMULDERS, TORSTAR ’

CORPORATION, NATIONAL

GEGGRAPHIC SOCIETY, XYZ

FOUNDATION & JOHN DOES 1-50 DEFENDANTS

 

COUNTERCLAIMANT CHARLES LEARY'S
PRO SE MOTION UNDER FEDERAL RULE OF EVIDENCE 201 AND
FEDERAL RULE OF CIVIL PROCEDURE 54 REGARDING THIS COURT'S ORDER
ON RECONSIDERATION (ECF 305)

 

COMES NOW Plaintiff by counterclaim Charles Leary, appearing pro se, and files this
his Motion respectfully requesting that the Court consider the arguments regarding judicial
notice contained in the accompanying brief. Judicial notice was taken in rendering this Court's
Order on reconsideration (ECF 305). This motion is made under Federal Rule of Evidence 201 ,
the federal common law on judicial notice, and Federal Rule of Civil Procedure 54(b). Dr. Leary
respectfully urges that his claim under 11 U.S.C. Section 362(k) should not be dismissed under
Fed.R.Civ.P. 12(b)(6), and that he should be allowed to be heard on this issue under Rule of
Evidence 201(e), “Opportunity to Be Heard.” In the alternative, Dr. Leary says that he was a pre~
petiton bankruptcy creditor and that this was recognized by the bankruptcy court in It's final

decision on dismissal

Case 1:15-CV-00382-HSO-.]CG Document 309 Filed 12/17/18 Page 2 of 3

d/L.
REsPEcTFULLY sUBMlTTED, this the ll day of December, 2018.

CHARLES LEARY, DEFENDANT

appearing pro se

308 5th Ave E
Vancouver, BC V5T 1H4
Canada

802-440-0213
foodvacation@gmail.com

Case 1:15-cv-00382-HSO-.]CG Document 309 Filed 12/17/18 Page 3 of 3

CERTIFIC TE OF SERVICE
I hereby certify that, on E¢¢l‘} , 2018, l caused a true and correct copy of the above
and foregoing to be filed utilizing the Court’s CM/ECF electronic document filing system, which
caused notice of such filing to be delivered to all counsel of record and parties requesting notice,
and by United States First Class Mail, postage prepaid, to the following non-ECF participants

having appeared in this action:

[none]

//é

chahé L. Leal‘z//

